DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2021 has been entered.
 
Status of the Claims
	Claims 5-9, 16-19, and 21-22 are cancelled, and all previously given rejections for these claims are considered moot. Claims 1-2, 4, 10, and 20 are currently amended. Claims 3 and 11-15 are as previously presented. Claims 1-4, 10-15, and 20 are currently pending in the application and have been considered below.

Response to Amendment
Objection to Claims
Claims 1, 2, 4, and 20 have been sufficiently amended to correct the minor informalities objected to in the previous office action, and thus the corresponding objections are withdrawn.
Rejection Under 35 USC 112(a)
	Claim 1 has been amended to remove the unsupported language identified in the previous Office action such that the corresponding 35 USC 112(a) rejections are withdrawn.
Rejection Under 35 USC 112(b)
	Claim 1 has been amended to sufficiently clarify the indefinite element(s) identified in the previous Office action such that the corresponding 35 USC 112(b) rejections are withdrawn.
Regarding 35 USC 103
	Regarding patentability over the prior art, the claims have been reconsidered in light of the amendments and an updated prior art search conducted by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 10-15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the patient" in line 15. There is insufficient antecedent basis for “the patient” in the claim. For purposes of examination, Examiner will interpret “the patient” as “the user.” Claims 2-4, 10-15, and 20 are also rejected on this basis because they inherit the indefinite language due to their dependence on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Reference U on the PTO-892 form mailed 12/22/2020) in view of Scheuner (US 20060173717 A1), Brown et al. (US 20140337048 A1), Manfredi et al. (US 20080096533 A1), and Davis et al. (US 20060085192 A1).
Claim 1
Wang teaches a computerized method to solicit detailed health and personal data from a user , comprising: 

displaying an embodied virtual agent capable of verbal and non-verbal communication, the virtual agent displayable on a visual display of the electronic device (Wang Pg 2 bottom of column 1 to top of column two, Fig. 1, noting a virtual relational agent VICKY displayable on a touch-screen tablet computer that can verbally ask a series of questions about a patient’s family health history; the top of column 1 on Pg 2 further notes that relational agents are capable of using both verbal and nonverbal communication such as speech, gaze, hand gesture, prosody, and other nonverbal modalities); 
using the embodied virtual agent to engage in a conversational interview with the user, interspersed with a request for an input response from the user, the request being displayable on the visual display of the electronic device (Wang all of Pg 2, Fig. 1, noting VICKY emulates face-to-face conversation with a patient and verbally asks a user questions along with displaying response options on an electronic device, i.e. a request for an input response from the user displayed on a visual display), 
wherein the virtual agent is capable of interspersing medical and non-medical dialogue during the conversational interview (Wang Pg 2 middle of column 2, noting dialogue content is specifically written for VICKY, indicating that the virtual agent would be capable of conveying any medical or non-medical dialogue during the conversational interview as specified in the written dialogue), 

wherein there are at least two types of requests utilized in the conversational interview between the virtual agent and the user (Wang Pg 2 bottom of column 1, noting a series of questions with different topics (i.e. types) such as family health history, heart disease, diabetes, hypertension, stroke, and cancer), 
wherein a first type of request includes a text inquiry  (Wang Pg 2 bottom of column 1 – middle of column 2, Fig. 1, noting VICKY has specific dialogue content that is written for her to verbalize, i.e. a request from VICKY includes a text inquiry as pre-written in a dialogue that is then verbalized into an auditory inquiry; this section also notes that a user responds to the inquiries by selecting preformulated simple responses on a touch screen as shown in Fig. 1, i.e. the requests require the user to provide at least a structured input response), 
wherein a second type of request includes a text inquiry (Wang Pg 2 bottom of column 1 – middle of column 2, Fig. 1, noting VICKY has specific dialogue content that is written for her to verbalize, i.e. a request from VICKY includes a text inquiry as , and 
wherein the request relates to the user's comprehensive family history, medical history, lifestyle history, nutritional history, or environmental exposure history (Wang Pg 2, bottom of column 1, noting the questions are related to family health history); and 
wherein the computerized method to solicit detailed health and personal data from the user is configured to use the virtual agent to simulate nonverbal communication to engage the user (Wang Pg 2, top of column 1, noting relational agents like VICKY utilize speech, gaze, hand gesture, prosody, and other nonverbal modalities to emulate the experience of human face-to-face conversation, i.e. to engage the user); 




 (Wang Pg 2 top of column 2, noting a pedigree chart (i.e. a comprehensive health history file) is incrementally constructed for a user based on the response information collected from the user), 
wherein the comprehensive health history file includes a summary of family, medical, lifestyle and environmental exposure history based on the responses provided by the user to the requests provided by the embodied virtual agent (Wang Pg 2 top of column 2, noting a pedigree chart (i.e. a comprehensive ; 


	In summary, Wang teaches the use of an embodied virtual agent to engage a patient in conversation and collect information related to family history for genetic counseling purposes. The virtual agent is displayed on an electronic device, verbalizes a series of questions to a user, and accepts user responses in the form of pre-structured text responses selected via touchscreen. The agent is also capable of utilizing nonverbal communication such as gaze, hand gesture, etc. The responses provided by the user are used to construct and save a personalized pedigree for use in genetic counseling and similar risk determinations. However, Wang fails to explicitly disclose:
	- use of the collected data to develop and provide a personalized phenotype classification result that is reviewable by a physician;
	- providing the user with a web application hosted on a digital platform stored in a computer-readable memory and executed by at least one server, the web application executable on an electronic device; 
	- wherein the non-medical dialogue includes verbal and non-verbal responses inferred from a mental state of the patient, 
	- a first and second type of request each specifically including a text inquiry displayable on the visual display of the electronic device together with an auditory inquiry verbalizing the text inquiry (as well as a corresponding digital image in the case of the second type of request);
- the virtual agent being configured to simulate the specific nonverbal communication type of emotional expressions;
- wherein if no response is received within an allotted time, performing further prompting including inquiring the user whether they need more time or rephrasing the inquiry; 
- upon detection of each response from the user, performing the steps: 
- determining whether the response is verbal and, if yes, applying the verbal response to a voice to text converter and converting the verbal response to a text response, applying the text response to a natural language unit to generate a deciphered response, and determining a meaning of the deciphered response; 
- determining whether the response to the request is non-medically or medically related, 
- if the response is medically related, determining whether the deciphered response corresponds to the user's comprehensive family history, medical history, lifestyle history or environmental history and,  storing the deciphered response in a comprehensive health history file if yes;
- determining a user's emotional state after receiving the user's deciphered response, wherein the user's emotional state is determined, in-part, by analyzing the user's speech prosody, stress, and intonation to identify emotional inflections in the user's verbal response; 
- providing a recommendation to the user to take at least one genetic test based on the responses of the user.  
However, Scheuner teaches utilizing collected patient information to develop and provide a personalized phenotype classification result that is reviewable by a physician as well as recommendations to take at least one genetic test (Scheuner abstract, [0004], [0035], [0113]-[0114], noting a computerized method of using collected patient data to classify a patient as having a low, moderate, or high risk of developing various diseases (considered equivalent to developing a personalized phenotype classification) and provide personalized recommendations to the patient such as getting genetic testing). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the familial history collection method of Wang to include the actual familial risk analysis and recommendation functions of Scheuner in order to provide a user with customized recommendations, disease management options, and early detection/prevention strategies in light of their specific hereditary risks (as suggested by Scheuner [0004]). 
Further, Brown teaches use of a healthcare virtual agent analogous to VICKY to engage a patient user in conversation (Brown abstract). The features of Brown further teach:
providing the user with a web application hosted on a digital platform stored in a computer-readable memory and executed by at least one server, the web application executable on an electronic device (Brown [0048]-[0051], noting a web application hosted on a server that provides GUI displays when executed on a user device); 
	displaying a verbally provided inquiry as text on the visual display of the electronic device (Brown Figs. 1-6, [0051], showing agent-provided dialogue displayed as text on a visual display of a patient electronic device; see also [0013], [0044], noting that agent-provided dialogue can also be provided audibly as spoken words)
upon detection of each response from the user, performing the steps: 
determining whether the response is verbal and, if yes, applying the verbal response to a voice to text converter and converting the verbal response to a text response, applying the text response to a natural language unit to generate a deciphered response, and determining a meaning of the deciphered response (Brown [0031], [0035], [0047], noting the virtual assistant utilizes a combination of speech recognition and natural language processing to parse a user’s response; see particularly [0063]-[0064], describing a speech recognition engine (i.e. a voice to text converter) that receives verbal input from a patient and converts it to digital information; see also [0039], [0068], [0087], [0110], describing a natural language processing module that receives outputs from the speech recognition engine and processes this input to parse the content/meaning of the patient’s response. As noted in [0063], such speech recognition techniques would only be applied “in the case of verbal input,” i.e. upon determining that the response is verbal); 
determining whether the response to the request is non-medically or medically related (Brown [0039], [0068], [0087], [0110], noting the virtual assistant utilizes natural language processing to understand the content of the patient’s response, indicating that it may identify or classify the type of information that it has received; such content would necessarily either be medically or non-medically related because these two categories cover all types of information);
if the response is medically related, determining whether the deciphered response corresponds to the user's comprehensive family history, medical history, lifestyle history or environmental history and, if yes, storing the deciphered response in a comprehensive health history file (Brown [0057], noting that the virtual assistant interface may be utilized to facilitate the collection and storage of personal healthcare 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual agent of the combination to include the web application, text inquiry display, and patient response analysis and storage functions of Brown in order to provide a web-based system with visual display of virtual agent queries and capabilities for parsing verbal inputs for increased patient ease of use that simulates a natural conversation and provides more convenient and accessible methods of electronic output to provide a written record of an interaction and ensure a patient can follow along (as suggested by Brown [0007]-[0009] & Figs. 1-6). 
In summary, the combination of Wang, Scheuner, and Brown teaches a method by which an interactive virtual agent engages in a conversation with a user to collect patient health information for the purpose of genetic counselling/recommendations. The combination further shows that a user’s emotive input may be collected and considered by the system (Brown [0051]), but the combination fails to explicitly disclose wherein the non-medical dialogue includes verbal and non-verbal responses inferred from a mental state of the patient; the virtual agent being configured to simulate the specific nonverbal communication type of emotional expressions; wherein if no response is received within an allotted time, performing further prompting including inquiring the user whether they need more time or rephrasing the inquiry; nor determining a user's emotional state after receiving the user's deciphered response, wherein the user's emotional state is determined, in-part, by analyzing the user's speech prosody, stress, and intonation to identify emotional inflections in the user's verbal response; 
However, Manfredi teaches that an embodied virtual agent may utilize non-medical verbal and non-verbal responses (including emotional expressions) based on an inferred mental/emotional state of a user gleaned by analyzing the user’s speech prosody, stress, and intonation of a verbal response (Manfredi [0230]-[0238], [0240]-[0246], [0309], noting a virtual agent responding to a user’s emotional state with non-medical verbal and non-verbal responses like “is there a problem I can help you with?” or a particular facial expression to show surprise, attentiveness, happiness, etc.; see also [0082], Table 1 on 
	Further, Davis teaches that in an interactive speech-based user interface (analogous to the virtual agent of the combination), further prompting including rephrasing of an inquiry is performed if no response to an initial prompt is received within an allotted time (Davis [0044]-[0048], [0051]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the interactive virtual agent of the combination to include timeout re-prompting functions as in Davis in order to allow the system to identify errors or timeouts in user responses and provide corresponding remedies to illicit appropriate replies from the user, e.g. rephrasing a query if there has been a conceptual error (as suggested by Davis [0044]-[0048]). 
Claim 2
Wang in view of Scheuner, Brown, Manfredi, and Davis teaches the method of claim 1, and the combination further teaches determining a verbal dialogue and demeanor for the embodied virtual agent to provide motivational interviewing techniques (Wang Pg 2, top of column 1, noting relational agents like VICKY utilize speech (i.e. verbal dialogue) as well as gaze, hand gesture, prosody, and other nonverbal modalities (i.e. demeanor) to emulate the experience of human face-to-face conversation, i.e. to provide motivational interviewing techniques).  
Claim 3
Wang in view of Scheuner, Brown, Manfredi, and Davis teaches the method of claim 2, and the combination further teaches storing a plurality of embodied virtual agent facial expressions and a plurality of embodied virtual agent body gestures, and wherein determining the embodied virtual agent demeanor includes a selection from the plurality of facial expressions and a selection from the plurality of body gestures that demonstrate any one of empathy and interest (Manfredi [0246], [0250], noting an 
Claim 4
Wang in view of Scheuner, Brown, Manfredi, and Davis teaches the method of claim 2, and the combination further teaches the step of applying the embodied virtual agent verbal dialogue to a text to speech converter (Wang Pg 2 end of column 1 through middle of column 2, noting VICKY verbally asks questions that have been written for her as text, indicating use of a text to speech converter; see also Manfredi [0254] and Davis [0007], noting text to speech converters are conventionally used to provide verbal output in speech-based interactive systems). 
Claim 10
Wang in view of Scheuner, Brown, Manfredi, and Davis teaches the method of claim 1, and the combination further teaches constructing a graphical illustration of clinical familial and hereditary disease risk (Scheuner Figs. 6-24, showing graphical illustrations of clinical familial and hereditary disease risk in the form of various risk matrices that consider family history and patient traits).  
Claim 13
Wang in view of Scheuner, Brown, Manfredi, and Davis teaches the method of claim 10, and the combination further teaches wherein the graphical illustration includes key critical health factors (Scheuner Figs. 7-24, showing graphical illustrations of clinical familial and hereditary disease risk in the form of various risk matrices that consider family history and patient traits, i.e. key critical health factors).  
Claim 14
Wang in view of Scheuner, Brown, Manfredi, and Davis teaches the method of claim 13, and the combination further teaches wherein the key critical health factors include the user's current medical history, risk factors for a specific disease, and genetic and familial factors (Scheuner Figs. 7-24, showing graphical illustrations of clinical familial and hereditary disease risk in the form of various risk matrices that consider family history (i.e. risk factors for a specific disease & genetic and familial factors) and patient traits like a patient’s personal history of a particular condition (i.e. the user’s current medical  history & risk 
Claim 15
Wang in view of Scheuner, Brown, Manfredi, and Davis teaches the method of claim 14, and the combination further teaches wherein the genetic and familial factors are separated by generations (Scheuner Figs. 8, 11, 14, 17, 20, and 23, showing graphical illustrations of clinical familial and hereditary disease risk in the form of various risk matrices that consider family history with separate columns/rows for first degree and second degree relatives, which amount to separation of generations because a first degree relative can only be in the same generation or one generation removed from the patient (per [0020] noting that first degree relatives must share half of their genes in common, e.g. parents, siblings, or children) while a second degree relative can be in a generation further removed from the patient (per [0021] noting that second degree relatives must share only one quarter of their genes in common, e.g. grandparents)).  
Claim 20
Wang in view of Scheuner, Brown, Manfredi, and Davis teaches the method of claim 1, and the combination further teaches wherein the recommended at least one genetic test is further determined based on predictive modeling (Scheuner [0114], noting that the recommendations made by the system may include referral to a specialist for genetic testing; the recommendations of the system are based on assigned familial risks (per at least Scheuner abstract, [0004]), which are considered a form of predictive modeling because assigning a level of risk indicates a prediction of how likely the patient is to develop a particular disease based on the personal and hereditary information available to the system).  
4 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Scheuner, Brown, Manfredi, and Davis as applied to claims 1 and 10 above, in further view of Abrams et al. (US 6285367 B1).
Claim 11
Wang in view of Scheuner, Brown, Manfredi, and Davis teaches the method of claim 10, showing a graphical illustration of familial disease risk in the form of a risk matrix with many intersecting scenarios 
However, though the combination does represent a graphical illustration of a patient’s expanding circle of increasingly removed full or partial blood relatives of the user (as explained above in terms of showing risk for first vs. second degree blood relatives), it fails to explicitly disclose the graphical illustration comprising concentric circles having an innermost circle corresponding to the user and each expanding circle corresponding to increasingly removed full or partial blood relatives of the user. However, Abrams shows that it was old and well-known in the art of data visualization to portray related data (e.g. family tree data) in concentric circles according to the degree of relation between a center node and outer ring sections (Abrams Fig. 3, Col7 L9-26, noting that a center node is surrounded by a set of successive nested concentric circles that represent the degree or strength of a relation between the center node and the outer sections; see further Col1 L33-45, noting that a type of data that lends itself to this type of visual representation would be family tree data indicating the relationships between family members). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the concentric circle style of data visualization as taught by Abrams for the matrix visualization style representing various degrees of relatives and their associated familial risks of the combination because both visual styles were well known in the art and simple substitution of one element for another (i.e. display of concentric circles instead of a matrix) yielding a predictable result (i.e. the display of familial relationships and associated risk in a different visual style) renders the claim obvious.
Claim 12
Wang in view of Scheuner, Brown, Manfredi, Davis, and Abrams teaches the method of claim 11, showing a system that considers a patient’s various degrees of genetic relatives and assigns a level of 
Thus, when considered in combination, Wang in view of Scheuner, Brown, Manfredi, Davis, and Abrams teaches assigning colors to hereditary risk levels (i.e. depicting the strength of relationships between different familial nodes that indicate varying levels of hereditary disease risk for a patient), and coloring the concentric circles according to the hereditary risk levels. In other words, Scheuner describes assigning risk classifications (e.g. “H,” “M,” or “A”) based on degree of relation between family members and a patient in different scenarios, while Abrams notes that the data types of Scheuner may be depicted in color-coded concentric circles wherein the colors represent relationships between the data; thus, when considered in combination, Wang in view of Scheuner, Brown, Manfredi, Davis, and Abrams would show that these assigned “H,” “M,” or “A” risk levels would correspond to colors for the represented concentric circles of blood relatives.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-Th 7:30-4:00 and F 7:30-12.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.H./Examiner, Art Unit 3626                            

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687